-P-L»

\DCD-~IO‘\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

 

_ F|LED ____RECEWED
._ENTERED ______SEIWE|J ON
CUUNSEUPHRTFES DF RECOR|J

 

UCT ' 2 2018

 

 

 

CLERK US UlSTRICT CUURT
D|STR|CT OF HEW\DA

 

 

BY:

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:lS-CR-169-JCM-NJK
Plaintiff,
V. Preliminary 01'de1' of Forfeiture

ALEJANDRO “ALEX” INCERA,
A.P.R.N., a.k.a. ALEXANDER J]IVIINEZ-
INCERA,

Defendant.

 

 

This Couzt finds that defendant Alejandro “Alex” Ineera, A.P.R.N., a.k.a. Alexander
Jiminez-lncera, pled guilty to Counts Five through Twelve and Fourteen through Twenty-One of
a Twenty-Nine-Count Criminal lndictment charging him in Counts Five through Twelve with
Distribution of Controlled Substances ~ Schedule lI in violation of Title 21, United States Code,
Section 841(a)(l) and in Counts Fourteen through TWenty-One with Health Care Fraud in
Violation of 'l`itle 18, United States Code, Section 1347. Criminal lndictment, ECF No. l; Plea
Agreement, ECF NOU; Change of Plea, ECF NOY

The in personam criminal forfeiture money judgment is (1) any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of violations of Title 21 ,
United States Code, Section 841(a)(l); (2) any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of Violations of Title 21, United States
Code, Section 84l(a)(1); (3) all moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished in exchange for a controlled substance or listed

 

\DOO'-~JO\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

chemical in violations of Title 21, United States Code, Section 84l(a)(l), all proceeds traceable
to such an exchange, and all moneys, negotiable instruments, and securities used or intended to
be used to facilitate any violation of Title 21, United States Code, Section 841(a)(1); (4) any
property, real or personal, which constitutes or is derived from proceeds traceable to violations of
Title 21, United States Code, Section 84l(a)(l), a specified unlawful activity as defined in Title
18, United States Code, Sections 195 6(c)(?)(A) and 1961(1)(D), or Title 18, United States Code,
Section 1347, a specified unlawful activity as defined in Title 18, United States Code, Section
l956(c)(7)(F), involving a Fedel‘al health care offense as defined in Title 18, United States Code,
Section 24, or a conspiracy to commit such offenses; and (5) property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the commission
of Title 18, United States Code, Section 134'1', a Federal health care offense as defined in Title
18, United States Code, Section 24, and is subject to forfeiture pursuant to Title 21, United States
Code, Section 853(a)(1) and 853(a)(2); Title 21, United States Code, Section 881(a)(6) with Title
28, United States Code, Section 2461(0); Title 18, United States Code, Section 981(a)(l )(C) with
Title 28, United States Code, Section 2461(0); Title 18, United States Code, Section 982(a)(7);
and Title 21, United States Code, Section 853([)).

This Court finds that Alejandro “Alex” lncera, A.P.R.N., a.k.a. Alexander Jirninez-
Incera, shall pay an in personam criminal forfeiture money judgment in an amount to be
ll determined pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and (e) to the United States of America,
pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); Title 21 , United States Code, Section 853(a)(l)
and 85 3(a)(2); Title 21, United States Code, Section 881(a)(6) With Title 28, United States Code,
Section 2461(0); Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United States
Code, Section 2461(0); Title 18, United States Code, Section 982(a)(?'); and Title 21 , United
States Code, Section 853(p).
/ f l
/ / /

 

 

 

\DOO--J|O‘\Lh

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(6)(2)(€) and 32.2(6).

The in personam criminal forfeiture money judgment complies with Honeycutt v. United
States, _U.S._, 132 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADIUDGED, AND DECREED that the
United States recover from Alej andre “Alex” lncera, A.P.R.N., a.k.a. Alexander Jiminez-lncera,
an in personam criminal forfeiture money judgment in an amount to be determined pursuant to
Fed. R. Crim. P. 32.2(b)(2)(C) and (e).

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED that the Clerk send copies
of this Order to all counsel of record and three certified copies to the United States Attorney’s
Oflice, Attention Asse;l:)rfeiture Unit.

DATED thisz_ day of , 2018.

}@/LAMK&LGM~

ORABLE JAMES C. MAHAN
UNITED TATES DISTRICT JUDGE

 

 

